DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-23 and 25-27 are pending:
		Claims 1-23 and 25-27 are rejected. 
		Claims 1, 3 and 9 have been amended.
		Claim 24 has been canceled. 
Response to Amendments
Amendments filed 07/12/2022 have been entered. Amendments overcome claim objections, §112 rejections and §102 rejections previously set forth in non-final Office Action mailed 04/12/2022.
§103 rejections are maintained.
Response to Arguments
Arguments filed 07/12/2022 have been entered. Arguments were fully considered.
On pages 12-13 of Applicant’s Arguments, Applicant argues:
For example, claim 1 (as amended herein) recites, inter alia, "wherein the liquid dispensing device further comprises a controller configured to control the sterilized liquid module and positioned in the treatment module, and wherein the controller is configured to: supply power to the sterilized liquid module when a sterilized liquid discharge command is input by a user; and stop supplying power to the sterilized liquid module before a requested quantity of the sterilized liquid is discharged to the liquid dispenser." Thus, claim 1 broadly recites features related to producing and dispensing a first amount of a sterilized liquid (which is less than a requested total quantity of liquid) and then stopping power to the sterilized liquid module so that no further sterilizing liquid is created and dispensing the requested total amount of liquid would include further dispensing a second amount of non-sterilized liquid (e.g., a purified liquid) through the liquid dispenser and the treatment module to rinse these components. As described below, the applied references do not teach or suggest this combination of features.

ZHOU, JOHNSON, YE, KIM, LEE, CHOI, and KITAZONO do cure the above- identified deficiencies in CHO with respect to claim 1. The Office Action applies ZHOU at  allegedly teaching, for example, features in claim 3 relates to an electrode having a bent shape, applies JOHNSON as allegedly teaching a feature in claim 6 of that a bent section has at least one slit that is opened in a longitudinal direction; applies YE as allegedly teaching features in claim 8 related to a spacer between electrode plates, applies KIM or LEE as allegedly teaching features in claim 11 related to an inflow housing that is expanded outward and has a cylindrical shape, is positioned at one side of the casing, and has one side that is opened to define an opening; applies OH as allegedly teaching features in claim 16 related to a first screw thread that is positioned on an inner circumferential surface of the lower cap, and a second screw thread that is positioned on an outer circumferential surface of the upper cap; applies CHOI as allegedly teaching features in claim 21 related to first extension protrusion; and apples KITAZONO as allegedly teaching features in claim 24 related to a controller that is positioned in the treatment module. Without acquiescing in these allegations, Applicant submits that the applied sections of ZHOU, JOHNSON, YE, KIM, LEE, CHOI, and KITAZONO are not relevant to a controller to stop supplying power to a sterilizing module, and cannot teach or suggest the above-identified features of claim 1 related to stopping a supplying of power to the sterilized liquid module before a requested quantity of the sterilized liquid is discharged to the liquid dispenser, as recited in claim 1.

	This argument is not persuasive because Cho teaches “controller is configured to…stop supplying power to the sterilized liquid module before a requested quantity of the sterilized liquid is discharged to the liquid dispenser”; specifically, Cho teaches a control means that includes several modes: an integer mode, a sterilizing water mode, a high temperature sterilizing water module and a lock mode (Cho, see pg. 8); when the control means is in lock mode (i.e. no power supplied), said control means can be taken out of lock mode and placed into a different mode (i.e. integer mode, sterilizing water mode or high temperature sterilizing water module) to produce and discharge a requested sterilizing liquid amount therefore the controller is configured to stop supplying before discharging a sterilized liquid. 
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a first amount of a sterilized liquid…further dispending a second amount of non-sterilized liquid”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 10 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 2014-0033772) in view of Kitazono (JP 5-010289).
	Regarding claim 1, Cho teaches a liquid dispensing device (sanitary and sanitizing water supplying apparatus; see Fig. 1) comprising: 
	a treatment module (Fig. 9, case body 410; see pg. 7) configured to generate a sterilized liquid (the sterilizing water generating means is within the case body therefore the treatment module is configured to generate a sterilized liquid); and 
	a liquid dispenser (Figs. 1 and 11, supply cock 510; see pg. 8) configured to discharge the sterilized liquid generated in the treatment module, wherein a sterilized liquid module (Fig. 10, sterilization water generating means 200; see pg. 8) is installed inside the treatment module 	and includes: an inflow tube (Fig. 4, inlet 251; see pg. 9) into which a liquid is introduced, the liquid introduced into the inflow tube including at least one of raw liquid from a liquid source (inlet for supplying water; see pg. 5) or purified liquid that has been passed through a filter; 
	a casing (the combination of the first housing plate 211 and second housing plate 212 shown Fig. 3 is the casing; see pg. 4) having an inner space to receive the liquid introduced into the inflow tube; 
	at least one electrode (the at least electrode can be anode 221 or cathode 222 shown Fig. 3; see pg. 5) positioned parallel to a longitudinal direction of the casing, installed in the inner space of the casing (see Fig. 3), and configured to generate the sterilized liquid through electrolysis of liquid in the inner space of the casing (the sterilizing water generating means to electrolyze the purified water to generate sterilizing water; see pg. 4; the sterilizing generating means includes the at least one electrode; see pg. 6); and 
	a discharge tube (Fig. 4, outlet 252; see pg. 6) positioned in a line with respect to the inflow tube (see annotated Fig. 4) and at an opposite side of the casing so that sterilized liquid in the inner space of the casing is discharged via the discharge tube (see Fig. 4 shows outlet 252 opposite of the inlet 251); and 
	further comprising a controller (control means; see pg. 10; control means is connected to operation unit 520; see Fig. 11) configured to control the sterilized liquid module (the control means includes a  sterilizing water mode; see pg. 10) and…, wherein the controller is configured to: supply power to the sterilized liquid module when a sterilized liquid discharge command is input by a user (the user presses the high temperature sterilization control button; see pg. 10); and stop supplying power to the sterilized liquid module (lock mode cuts off power of each sterilizing water generating means; see pg. 9) before a requested quantity of the sterilized liquid is discharged to the liquid dispenser.
Annotated Fig. 4

    PNG
    media_image1.png
    399
    414
    media_image1.png
    Greyscale

	Cho does not teach that said controller (control means) is positioned within the treatment module. 
	In a related field of endeavor, Kitazono teaches a water treatment device (see Entire Abstract) comprising a controller (Fig. 2, control unit 15; see pg. 3) positioned within a  treatment module (Fig. 2, water treatment body 3; see pg. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller (control means) and the treatment module (case body) of Cho by placing said controller within said treatment module as disclosed by Kitazono because it is obvious to make parts integral. The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
	Regarding claim 2, Cho teaches the liquid dispensing device according to claim 1, wherein the at least one electrode includes: a first electrode (Fig. 3, anode 221; see pg. 5); and a second electrode (Fig. 3, cathode 222; see pg. 5) positioned to be spaced apart from and extending parallel to the first electrode to face the first electrode (the anode and cathode are spaced apart by a spacer 230 shown Fig. 3).
	Regarding claim 10, Cho teaches the liquid dispensing device according to claim 1, wherein at least a portion of the casing has an extended flat box shape (the housing plates have a rectangular shape therefore has a portion that has an extended flat box shape; see Fig. 3). 
	Regarding claim 25, Cho and Kitazono teach the liquid dispensing device according to claim 1, wherein, when the controller stops supplying power to the sterilized liquid module, purified liquid is passed through the sterilized liquid module and is discharged through at least one of the liquid dispenser or a separate tube (this limitation is a process/method step).
	Regarding claim 26, Cho teaches the liquid dispensing device according to claim 1, wherein upon completion of discharging the sterilized liquid from the sterilized liquid module in a first current direction (see annotated Fig. 3), liquid is supplied to the sterilized liquid module in a second current direction that is opposite to the first current direction (see annotated Fig. 3). 
Annotated Fig. 3

    PNG
    media_image2.png
    252
    476
    media_image2.png
    Greyscale

	Regarding claim 27, Cho teaches the liquid dispensing device according to claim 26, wherein the liquid passing through the sterilized liquid module in the second current direction is drained through a separate tube (this limitation is a process/method step).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 2014-0033772) in view of Zhou (CN 206127025).
	Regarding claim 3, Cho teaches the liquid dispensing device according to claim 2, …wherein the first electrode is provided in a flat plate shape (see Fig. 3).
	Cho does not teach a sterilizing module comprising an electrode provided in a bent shape of which one side and the other side face each other. 
	In a related field of endeavor, Zhou teaches a water purifier (see Entire Abstract) comprising a second electrode (the second sterilization electrode 2 shown in Fig. 1) provided with a bent shape (first and second electrodes with the U-shaped bottom; see pg. 4; furthermore, U-shaped means “bent such that two ends are parallel”, see NPL attached) of which one side and the other side face each other (the two electrode plates face each other) (see annotated Fig. 2). Zhou further discloses a sterilizing module (Fig. 1, sterilizing filter element 7; see pg. 6) having an inlet and outlet, wherein the outlet is opposite of the inlet (see Fig. 1) and a first electrode (the first sterilization electrode 1 shown in Fig. 1) and second electrode spaced apart from each other (see Fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sterilizing module (sterilization water generating means) of Cho with the sterilizing module (sterilizing filter element) comprising the bent shaped electrode of Zhou because said sterilizing module (sterilizing filter element) would provide the benefit of killing most antibacterial in tap water to further improve the quality of tap water (Zhou, see pg. 2). Therefore, the combination of Cho and Zhou teaches a sterilizing module comprising a second electrode provided in a bent shape of which one side and the other side face each other. 
	Regarding claim 4, Cho and Zhou teach the liquid dispensing device according to claim 3, wherein the second electrode includes: a pair of electrode plates which are positioned to face each other (Zhou, see annotated Fig. 2), each of the electrode plates having a flat plate shape (Zhou, see annotated Fig. 2); and a bent section (the electrodes have a U-shaped bottom; Zhou, see pg. 4) configured to connect sides of the electrode plates to each other. 
Annotated Fig. 2 of Zhou

    PNG
    media_image3.png
    662
    1131
    media_image3.png
    Greyscale

	Regarding claim 5, Cho and Zhou teach the liquid dispensing device according to claim 4, wherein the first electrode is positioned between the electrode plates (an electrode plate is between two electrode plates) (Zhou, see annotated Fig. 2).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 2014-0033772) in view of Zhou (CN 206127025) and further view of Johnson (USPN 718,935).
	Regarding claim 6, Cho and Zhou teach the liquid dispensing device according to claim 4.
	The combination of references does not teach wherein the bent section has at least one slit that is opened in a longitudinal direction.  
	In a related field of endeavor, Johnson teaches a water purifier (see C1/L1-15) wherein a bent section (insulator 5 comprises electrodes, said insulator is curved therefore has a bent section; see Fig. 2) has at least one slit (the insulator having longitudinal ribs provided with grooves, see pg. 2, lines 55-66) that is opened in a longitudinal direction.  
	It would have been obvious to one of ordinary skill in the art before effective filling date of invention to modify the bent section (U-shaped bottom) of Cho (as modified Zhou) by incorporating the slit (grooves or recesses) of Johnson to said bent section because said slit (grooves or recesses) provides the benefit of allowing the arrangement of flat plates/electrodes (Johnson, see pg. 1, lines 63-68). 
	Regarding claim 7, Cho, Zhou and Johnson teach the liquid dispensing device according to claim 6, further comprising a spacer (Johnson, plates 15 and 16 act as a spacer for electrodes 9 and 10, see Fig. 2) that is configured to maintain an interval between the electrode plates and to be inserted into the slit (Johnson, flat electrodes supported between ribs; see pg. 2, lines 33-37).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 2014-0033772) in view of Zhou (CN 206127025) and further view of Ye (KR 2018-0000827).
	Regarding claim 8, Cho and Zhou teach the liquid dispensing device according to claim 4.
	The combination of references does not teach the electrode plates includes a spacer configured to maintain an interval between the electrode plates and positioned between the electrode plates.
	In a related field of endeavor, Ye teaches an improved electrode structure of hydrogen water generator (see Entire Abstract) comprising a spacer (Fig. 3, fixing member 15; see pg. 3) configured to maintain an interval between the electrode plates and positioned between the electrode plates (the anode and cathode elements are coupled into coupling groove of fixing members so that the anode and cathode are spaced apart from each other by a predetermined distance D; see pg. 3). Ye further discloses that the anode and cathode are continuously bent and intersect each other (see Abstract, lines 4-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrodes plates (of the second sterilization electrode) of Cho (as modified by Zhou) by incorporating the spacer (fixing member) of Ye such that the spacer maintains an interval between electrode plates and positioned between the electrode plates as disclosed by Ye because said spacer (fixing member) provides the benefit of enhancing the coupling effect between anode and cathode elements and can prevent separation (Ye, see pg. 3). 
	Regarding claim 9, Cho, Zhou and Ye teach the liquid dispensing device according to claim 8, wherein the spacer includes: a central region (Ye, see annotated Fig. 2) positioned in an extension direction of the electrode; and a plurality of protrusions (Ye, see annotated Fig. 2) protruding outward from the central portion, the plurality of protrusions being spaced apart from each other in a longitudinal direction of the central region (Ye, see annotated Fig. 2).
Annotated Fig. 2 of Ye

    PNG
    media_image4.png
    535
    771
    media_image4.png
    Greyscale

Claims 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 2014-0033772) in view of Kim (KR 20-0371538).
	Regarding claim 11, Cho teaches the liquid dispensing device according to claim 1.
	Cho does not teach a sterilizing module comprising an inflow housing that is expanded outward and has a cylindrical shape, is positioned at one side of the casing, and has one side that is opened to define an opening.
	In a related of endeavor, Kim teaches a cartridge-type device for producing hydrogen-abundant water (see Entire Abstract) comprising an inflow housing (the inflow housing is the lower portion of the cartridge 30; see annotated Fig. 3) that is expanded outward and has a cylindrical shape (the cartridge is cylindrical therefore the inflow housing is cylindrical; see pg. 3), is positioned at one side of the casing (see annotated Fig. 3), and has one side that is opened to define an opening (the opening is covered by upper cap 32; see pg. 4). Kim further discloses at least one electrode (electrode unit; see pg. 3), inlet and outlet, said outlet disposed opposite of the inlet (see Fig. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sterilizing module (sterilization water generating means) of Cho with the sterilizing module comprising inflow housing (cartridge type hydrogen reduced water generator) of Kim because said sterilizing module (cartridge type hydrogen reduce water generator) can be easily installed into an existing water purifier and can continuously activate alternating electrolysis (Kim, see pg. 2). Therefore, the combination of Cho and Kim teaches a sterilizing module comprising an inflow housing that is expanded outward and has a cylindrical shape, is positioned at one side of the casing, and has one side that is opened to define an opening.






Annotated Fig. 3 of Kim

    PNG
    media_image5.png
    396
    1192
    media_image5.png
    Greyscale



	Regarding claim 12, Cho and Kim teach the liquid dispensing device according to claim 11, further comprising a cap (Kim, see annotated Fig. 3) separably coupled to cover the opening of the inflow housing (Kim, threaded connections; see Fig. 3).
	Regarding claim 13, Cho and Kim teach the liquid dispensing device according to claim 12, wherein the cap includes: an upper cap (Kim, see annotated Fig. 3) passing through the casing (this limitation is a method/process step) and having a cylindrical shape (the cap fits over the cylindrical cartridge therefore is a cylindrical shape); and a lower cap (Kim, see annotated Fig. 3) having a cylindrical shape (Kim, see annotated Fig. 3) configured to be coupled to the upper cap (Kim, see annotated Fig. 3).
	Regarding claim 14, Cho and Kim teach the liquid dispensing device according to claim 13, wherein the upper cap includes a hollow through which at least a portion of the casing passes (Kim, the cartridge is inside/within a space (hollow) of the upper cap; see annotated Fig. 3).
	Regarding claim 15, Cho and Kim teach the liquid dispensing device according to claim 13, wherein the inflow tube is integrated into the lower cap (Kim, see annotated Fig. 3), and the discharge tube is integrated into a second side of the casing that is opposite to the opening (Kim, see annotated Fig. 3).
	Regarding claim 17, Cho and Kim teach the liquid dispensing device according to claim 13, wherein each of the first electrode and the second electrode (see §112 indefiniteness) extends through the lower cap to provide a terminal that is exposed to the outside (Kim, connection bolt 59c is a part of the electrode as an extension therefore teaches at least one electrode extending through the lower cap; see annotated Fig. 3). 
	Regarding claim 18, Cho and Kim teach the liquid dispensing device according to claim 17, wherein a fitting (Kim, see annotated Fig. 3) in which the terminal is inserted and fixed is positioned on an inner circumferential surface of the inflow housing (Kim, see annotated Fig. 3).
	Regarding claim 19, Cho and Kim teach the liquid dispensing device according to claim 17, wherein a grip (Kim, see annotated Fig. 3) to surround at least a portion of the terminal is positioned at one side of the electrode.
	While the combination of references does not teach that said grip has a curved shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the grip (as shown in annotated Fig. 3 of Kim) of Cho (as modified by Kim) by changing said shape to a curved shape because said modification is a mere change in shape or form. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 2014-0033772) in view of Lee (KR 2014-0130758). 
	Regarding claim 11, Cho teaches the liquid dispensing device according to claim 1.
	Cho does not teach a sterilizing module comprising an inflow housing that is expanded outward and has a cylindrical shape, is positioned at one side of the casing, and has one side that is opened to define an opening.
	In a related field of endeavor, Lee teaches a water treatment device providing sterilized water (see Entire Abstract) an inflow housing (see annotated Figs. 2-3) that is expanded outward and has a cylindrical shape (see annotated Figs. 2-3), is positioned at one side of the casing (see annotated Figs. 2-3), and has one side that is opened to define an opening (see annotated Figs. 2-3). Lee further discloses at least one electrode (formed by electrolytic unit 120 in Fig. 2), and an inlet and an outlet, said outlet disposed opposite of the inlet (see Fig. 2). 
Annotated Figs. 2-3 of Lee

    PNG
    media_image6.png
    815
    583
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sterilizing module (sterilization water generating means) of Cho with the sterilizing module comprising inflow housing (water treatment apparatus) of Lee because said sterilizing module (water treatment apparatus) provides the benefit of instantaneously electrolyze water and has an effect of improving the sterilizing ability of water (Lee, see pg. 2). Therefore, the combination of Cho and Lee teaches a sterilizing module comprising an inflow housing that is expanded outward and has a cylindrical shape, is positioned at one side of the casing, and has one side that is opened to define an opening.
	Regarding claim 12, Cho and Lee teach the liquid dispensing device according to claim 11, further comprising a cap (Lee, the upper and lower caps form the cap; see annotated Figs. 2-3) separably coupled to cover the opening of the inflow housing (Lee, separable arrangement shown in annotated Fig. 2).
	Regarding claim 13, Cho and Lee teach the liquid dispensing device according to claim 12, wherein the cap includes: an upper cap passing through the casing (this is a process/method step) and having a cylindrical shape; and a lower cap having a cylindrical shape (see annotated Fig. 2) and configured to be coupled to the upper cap (see annotated Fig. 3).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 2014-0033772) in view of Lee (KR 2014-0130758) and further in view of Oh (KR 2010-0026589).
	Regarding claim 16, Cho and Lee teach the liquid dispensing device according to claim 13,… at least a portion of the upper cap to be inserted into the lower cap…so that the upper cap and the lower cap are coupled to each other (Lee, see annotated Fig. 3).
	The combination of references does not teach a first screw thread is positioned on an inner circumferential surface of the lower cap, and a second screw thread is positioned on an outer circumferential surface of the upper cap such that the caps are screw-coupled.
	In a related field of endeavor, Oh teaches a filter housing (see Entire Abstract) comprising a first screw thread is positioned on an inner circumferential surface of the lower cap (see annotated Fig. 4), and a second screw thread is positioned on an outer circumferential surface of the upper cap such that the caps are screw-coupled (see annotated Fig. 4).
Annotated Fig. 4 of Oh

    PNG
    media_image7.png
    589
    985
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the upper and lower caps of Cho (as modified by Lee) by incorporating the threads of Oh to both the upper and lower caps such that there is a first screw thread on an inner circumferential surface of the lower cap and a second screw thread on an outer circumferential surface of the upper cap to provide a screw-coupled arrangement as disclosed by Oh because it is the simple addition of known screw threads to a known device (upper and lower caps) obviously resulting a suitable locking mechanism with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 2014-0033772).
	Regarding claim 20, Cho teaches the liquid dispensing device according to claim 1, wherein a filter bracket (Fig. 10, inner plate 430; see pg. 7) on which a filter (Fig. 9, sediment filter 111; see pg. 9) is mounted is positioned on the treatment module (see Fig. 9), and the sterilized liquid module (Fig. 10, sterilizing water generating means 200; see pg. 9) is positioned on an upper end of the filter bracket (the sterilizing means is located on the upper end of the inner plate) (see Fig. 10) and a controller (control means is connected to operation unit 520 shown in Fig. 11) configured to control the treatment module (the control means includes an integer mode, a sterilizing water mode, a high temperature sterilizing water mode and lock mode; see pg. 8)… 
	While Cho does not teach that said controller is positioned on an upper end of the filter bracket, it would have been obvious to one of ordinary skill in the art the effective filing date of the invention of modify the controller (control means) and the upper end of the filter bracket (inner plate) of Cho by placing said controller to the upper end of said filter bracket because it is obvious to rearrange parts. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA
1950) (see MPEP § 2144.04).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 2014-0033772) in view of Choi (US 2017/0321931).
	Regarding claim 21, Cho teaches the liquid dispensing device according to claim 20.
	Cho does not teach… a first extension protrusion having a first extension horizontally extending from an inner surface of the filter bracket and a second extension vertically extending upward from an end of the first extension is positioned on sides of the filter bracket, and side surfaces of the controller contact the second extension to support the second extension.
	In a related field of endeavor, Choi teaches a water purifier (see Entire Abstract) comprising a first extension protrusion having a first extension (see annotated Fig. 2) horizontally extending from an inner surface of the filter bracket (Fig. 2, filter bracket assembly 1070; see ¶44),  and a second extension (see annotated Fig. 2) vertically extending upward from an end of the first extension is positioned on sides of the filter bracket (see Fig. 2), and side surfaces of the controller contact the second extension to support the second extension (the support fixture 1075 shown in Fig. 2 is configured to support the control module 1080; because the control module is a part of the support fixture, said control module will support the second extension).







Annotated Fig. 2 of Choi

    PNG
    media_image8.png
    575
    801
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the filter bracket (inner plate) of Cho with the filter bracket assembly comprising first extension protrusion of Choi for supporting the filter and controller of Cho because it is the simple substitution of one known support means with another known support means obviously resulting in a suitable structure for fixing filters, components such as valves, sensors or the like (Choi, see ¶39) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 22, Cho teaches the liquid dispensing device according to claim 20.
	Cho does not teach… a second extension protrusion having a third extension horizontally extending from an inner surface of the filter bracket and a fourth extension vertically extending downward from an end of the third extension is positioned on sides of the filter bracket, and side surfaces of the controller contact the fourth extension to support the fourth extension.
	In a related field of endeavor, Choi teaches a water purifier (see Entire Abstract) comprising a second extension protrusion having a third extension (see annotated Fig. 2) horizontally extending from an inner surface of the filter bracket (Fig. 2, filter bracket assembly 1070; see ¶44) and a fourth extension (see annotated Fig. 2) vertically extending downward from an end of the third extension is positioned on sides of the filter bracket, and side surfaces of the controller contact the fourth extension to support the fourth extension (the support fixture 1075 shown in Fig. 2 is configured to support the control module 1080; because the control module is a part of the support fixture, said control module will support the second extension).
Annotated Fig. 2 of Choi

    PNG
    media_image9.png
    590
    799
    media_image9.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the filter bracket (inner plate) of Cho with the filter bracket assembly comprising second extension protrusion of Choi for supporting the filter and controller of Cho because it is the simple substitution of one known support means with another known support means obviously resulting in a suitable structure for fixing filters, components such as valves, sensors or the like (Choi, see ¶39) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 23, Cho teaches the liquid dispensing device according to claim 20.
	Cho does not teach… a support protrusion horizontally extends from a central region of the filter bracket, and a lower end of the controller contacts the support protrusion to support the support protrusion.
	In a related field of endeavor, Choi teaches a water purifier (see Entire Abstract) comprising a support protrusion (Fig. 2, support fixture 1075; see ¶45) horizontally extends from a central region of the filter bracket (Fig. 2, filter bracket assembly 1070; see ¶44), and a lower end of the controller contacts the support protrusion to support the support protrusion (the support fixture is configured to support the control module; see ¶45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the filter bracket (inner plate) of Cho with the filter bracket assembly comprising support protrusion of Choi for supporting the filter and controller of Cho because it is the simple substitution of one known support means with another known support means obviously resulting in a suitable structure for fixing filters, components such as valves, sensors or the like (Choi, see ¶39) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778